Citation Nr: 0004046	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  97-34 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

What evaluation is warranted for left knee chondromalacia, to 
include consideration of a separate evaluation for arthritis, 
from April 14, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to February 
1982. 

This appeal arose from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

During the pendency of the appeal, the BVA, in a January 1999 
decision, remanded the case for further development, and 
following accomplishment of the requested development, the 
case was returned to the Board for appellate review. 

The Board observes that the veteran is appealing the original 
assignment of a disability evaluation following an award of 
compensation.  In such a case it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Hence, the issue on appeal is to be styled as 
indicated on the cover page.


FINDINGS OF FACT

1.  From April 14, 1997, left knee chondromalacia has not 
been manifested by either slight recurrent subluxation, 
slight lateral instability.

2.  From April 14, 1997, arthritis of the left knee has been 
manifested by pain, and radiological evidence of arthritis.



CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
left knee chondromalacia from April 14, 1997, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).

2.  The criteria for a 10 percent evaluation for left knee 
arthritis from April 14, 1997, have been met.  38 U.S.C.A. § 
1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection was granted for a left knee chondromalacia 
with degenerative changes in October 1997 and a 10 percent 
evaluation was assigned, effective from April 14, 1997. 

The veteran's service medical records show that in August 
1980, he complained of left knee problems.  There were 
reported to be positive test results for left knee 
chondromata.  The veteran complained of pain on the patellar 
tendon.  The assessment was chondromata.  In January 1981, he 
was reported to have a history of knee problems times four 
months.  There was full range of motion, but with patella 
pain.  There was intermittent left knee pain.  There was 
possible mild patellar crepitus.  The assessment was possible 
changed meniscus.  

On VA examination in May 1997, the veteran had a history of 
bilateral knee injuries as a result of having been a 
paratrooper in the service.  Over the years, he had aching, 
pain, soreness and tenderness that was described as 
patellofemoral in nature in the knees.  He developed 
occasional swelling.  There were no give way or locking 
sensations.  Prolonged standing and prolonged walking 
aggravated his knees.  Also his knees were aggravated by 
going up and down stairs, squatting maneuvers, and repetitive 
use.  The veteran had not undergone surgery on his left knee.  
He also did not wear a brace, use a cane, or take medication 
for his left knee.  On physical examination, he ambulated 
without difficulties and he could toe, heel, walk and squat.  
There was full range of knee motion from 0 to 140 degrees.  
He had some pain at just the very extremes of motion.  There 
was no effusion.  There was slight patellofemoral crepitation 
with motion.  There was no joint line pain.  McMurray's was 
negative and the knee was stable.  An X-ray study revealed 
minimal left knee arthritis and a preserved joint space.  The 
diagnosis was residual bilateral knee injury.  

In a December 1997 VA outpatient treatment record, the 
veteran presented with a left knee injury after falling 
straight down on it.  Pain increased with weight bearing and 
there was pain with touch, but edema was decreased over time.  
There was also pain with point tenderness around all sides of 
the patella.  The diagnosis was possible left knee 
osteoarthritis with tendon/ligament tears.  In a January 1998 
VA outpatient treatment record, the veteran reported that his 
left knee pain was completely resolved.  He was assessed with 
bilateral degenerative joint disease, left knee greater than 
right. 

At the veteran's October 1998 BVA video conference hearing, 
he testified that he injured his knee in the service due to 
parachute jumps.  He stated that he last received treatment 
for his left knee in November 1997 when his knee gave out and 
he sought medical care at a VA outpatient clinic.  At that 
time, he was given anti-inflamatories.  He indicated that he 
took these anti-inflamatories only occasionally, but 
experienced knee swelling two to three times a week.  When he 
got up in the morning, his knee gave out and he had to catch 
the side of his bed.  The veteran also testified that his 
knee hurt extremely bad when he went down his stairs in his 
home.  He experienced stiffness in the knee joint when he did 
not use it.  As a result, when he sat down for extensive 
periods of time, his knee really stiffened up, such as when 
he had to sit behind his desk at work.  The veteran 
experienced fatigue in his knee joint when he walked for 
extended periods of time.  He experienced constant pain in 
his knee joint.  He indicated that he felt a burning 
sensation in the knee when he started walking.  Also, when he 
moved his knee, he testified that he would hear it snap, 
crackle and pop.  He experienced his knee give-away when he 
walked forward and this occurred three to four times a month.  
The veteran stated that his private physician recommended 
arthroscopic surgery.  When he walked, he stated that he felt 
something uncomfortable under his knee.  The veteran 
testified that his knee caused him trouble all year long.        

On VA examination in July 1999, the veteran reported 
gradually had increasing left knee pain, soreness and 
tenderness.  He reported being told that he had some 
arthritis, and he described a history of specific flare-ups 
with some pain, weakness, stiffness, swelling and give-way 
fatigability.  On physical examination the veteran ambulated 
without aid or assistance.  He had some generalized 
tenderness, soreness and pain in and around the left knee and 
some pain with motion.  Range of motion was from 0 to 130 
degrees.  The knee was stable to mediolateral and 
anteroposterior testing.  McMurray's was negative.  The 
examiner indicated that the veteran had some difficulties 
doing heavier or more physical-type activities, such as 
climbing, sporting and crawling.  There were no specific 
flare-ups at the examination.  With respect to activities of 
daily living, the veteran was functioning as a social worker.  
A VA X-ray study of the left knee revealed no significant 
left knee bone pathology.  The diagnosis was residual left 
knee injury.   

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that an allegation that a service-
connected disability has increased in severity is sufficient 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts needed to adjudicate a scheduler 
evaluation of the service-connected disorder have been 
properly developed, and that no further assistance to the 
veteran is required on this issue to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

When, after careful consideration of all the evidence of 
record, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3 (1999).

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.  Under Diagnostic Code 5260, knee flexion limited to 
45 degrees warrants a 10 percent evaluation and flexion 
limited to 30 degrees warrants a 20 percent evaluation.  
Under Diagnostic Code 5261, a 10 percent evaluation is 
warranted for limitation of extension to 10 degrees and a 20 
percent evaluation is warranted for limitation of extension 
to 15 degrees.  38 C.F.R. § 4.71a. 

According to Diagnostic Code 5257, slight recurrent 
subluxation or lateral instability of the knee warrants a 10 
percent evaluation.  A 20 percent evaluation is warranted for 
moderate recurrent subluxation or lateral instability of the 
knee.  38 C.F.R. § 4.71a. 

Upon consideration of all the evidence of record, the Board 
finds that the present condition of the veteran's left knee 
does not warrant an increase in the total disability rating 
currently assigned.  In this regard, the Board initially 
notes that the assignment of a compensable rating under 
Diagnostic Code 5257 was inappropriate.  Under that code a 
compensable evaluation is warranted only for slight recurrent 
subluxation or lateral instability.  Notably, however, 
neither the 1997 VA examination, the 1999 VA examination, nor 
the VA outpatient records show any objective evidence of 
subluxation or instability.  In fact, in 1997, no give-way or 
locking sensations were shown and the knee was stable.  
Further, in 1999, the knee was stable to mediolateral and 
anteroposterior testing.  Hence, the RO's assignment of a 
compensable rating under Diagnostic Code 5257 was 
inappropriate.

Rather, the most appropriate codes to rate the left knee 
disorder are Diagnostic Codes 5003, 5260, and 5261.  In this 
regard, however, a range of left knee motion from 0 to 140 
degrees in 1997 and, from 0 to 130 degrees in 1999, is not 
evidence of a compensable disability under 5260 or 5261.  
Still, that does not end the inquiry.  Instead, the inquiry 
turns to the Court's decision in Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991), which provides for a compensable 
rating for each joint affected by pain plus demonstrable 
arthritis.  Here, the 1997 and 1999 VA examinations and the 
veteran's own complaints verify the fact that the left knee 
joint is at least subjectively painful.  Moreover, the 1997 
radiographic evidence of degenerative changes show that the 
joint is impaired by arthritis.  As such, while a rating is 
not warranted for limitation of motion per se, and while a 
rating in excess of 10 percent is not in order in the absence 
of a compensable limitation of motion, the Board finds a 
rational basis to affirm the total assignment of a 10 percent 
rating, albeit under Diagnostic Code 5003, from April 14, 
1997.  To the extent that a higher rating is claimed, the 
benefit sought on appeal is denied for the aforementioned 
reasons.  That is to say that there is no compensable 
limitation of motion, laxity or subluxation to justify an 
evaluation in excess of 10 percent.
 
In reaching the foregoing decision the Board considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, however, the 
assignment of a 10 percent evaluation under Lichtenfels 
acknowledges the fact that the joint is actually painful with 
some evidence of tenderness and soreness.  Moreover, these 
regulations do not apply to ratings under Diagnostic Code 
5257 because ratings under that code are not premised on a 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 
(1997).

The Board also considered whether the decision in Fenderson 
would justify the application of a staged rating, however, 
the Board concludes that there has been no increase in the 
degree of disability since April 14, 1997, to justify the 
application of a staged rating.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A compensable evaluation from April 14, 1997, for left knee 
chondromalacia is not warranted.  A 10 percent evaluation for 
degenerative arthritis of the left knee is warranted.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

